Citation Nr: 1003957	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hand 
disorder, claimed as swollen knuckles of the right hand in 
cold weather.

2.  Entitlement to an increased initial evaluation for 
allergic rhinitis/sinusitis with retention cysts, claimed as 
sinus problems and allergies, evaluated at 0 percent from 
June 1, 2006, to July 8, 2007, and at 10 percent from July 9, 
2007, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1994 to July 1996, 
June 1998 to June 2000, and June 2003 to May 2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in his December 2006 Notice of 
Disagreement (NOD), the Veteran indicated he wished to make a 
claim for service connection for infertility.  This claim was 
not adjudicated by the RO, and is thus not before the Board 
for appellate consideration.  Therefore, the issue is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The greater weight of the competent and probative 
evidence is against a finding that the Veteran has a current 
right hand disorder.

2.  From June 1, 2006, to July 8, 2007, the Veteran had one 
incapacitating episode of sinusitis and up to six non-
incapacitating episodes involving symptoms such as headaches, 
purulent discharge, and sinus pain.

3.  From July 9, 2007, forward, the Veteran had between three 
and six non-incapacitating episodes of sinusitis involving 
symptoms such as headaches, purulent discharge, and sinus 
pain.




CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for a 10 percent evaluation for allergic 
rhinitis/sinusitis with retention cysts have been met for the 
period June 1, 2006, to July 8, 2007.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6513 (2009).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for allergic rhinitis/sinusitis with retention 
cysts have not been met for the rating period on appeal from 
July 9, 2007, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In this case, the Veteran's sinusitis claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Judicial precedent holds that, once 
service connection is granted, the claim has been 
substantiated, additional notice is not required, and any 
defect in previous notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice, beyond that afforded in the context of the Veteran's 
initial claim for service connection, is needed under the 
VCAA.




With regard to the right hand disorder claim, in December 
2006, the Veteran returned a VCAA Notice Response indicating 
he had received notice about the evidence and information 
needed to substantiate his claim for benefits.  Moreover, the 
January 2007 SOC informed the Veteran of its duty to assist 
him in substantiating his claim under the VCAA.  The SOC 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  A March 2006 letter described how VA determines 
disability ratings and effective dates.

The Board acknowledges that the claims file does not indicate 
whether the Veteran received notice which fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as later amended, regarding VA's duty to notify 
and assist, prior to initial adjudication of the claim.  
However, the Board finds that any error in notice is non-
prejudicial.  It is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the June 2006 and September 2007 rating decisions, 
January 2007 SOC, and September 2007 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  In 
addition, he has demonstrated through submission of 
statements and additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Finally, the claim was readjudicated in the September 2007 
SSOC, after proper notice was sent.  Moreover, the benefit 
being sought is not being granted in this case, so the Board 
will not reach the issue of disability rating or effective 
date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  


It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from 
the El Paso VA Medical Center (VAMC).  In addition, the 
Veteran was afforded a VA examination in July 2007.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he has a current right hand 
disorder which is related to active service.  Specifically, 
in his December 2006 Notice of Disagreement, the Veteran 
stated that he has stiff and painful knuckles and joints with 
sporadic swelling.  He contends that the pain and stiffness 
began during active service and became progressively worse.  

In March 2000, the Veteran stated that he had swollen and 
painful joints since 1998, including the right wrist, which 
hurt when he did push-ups.  He had not had the wrist 
evaluated.  Further, his knuckles cramped when it was cold.  
There was no indication of any treatment for the right wrist 
or hand at that time.

Next, at the December 2005 Compensation and Pension 
examination, the Veteran reported that, in cold weather, his 
right knuckles would swell.  Currently, both hands were 
asymptomatic, and he said the swelling would come and go.  He 
had not been seen by a physician.  Physical examination 
showed a normal right hand with no swelling, pain, 
tenderness, or synovitis.  The examiner assessed a right hand 
condition, not documented.  


There is no further documentation of any treatment or 
complaints of right hand problems.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against a grant of service connection for a 
right hand disorder.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. § 3.307 and 3.309 as there is no evidence of 
arthritis during or within one year of separation from active 
service. 

Next, the Board finds that there is no current diagnosis of a 
right hand disorder.  The December 2005 examination revealed 
normal findings and the Veteran was asymptomatic.  Moreover, 
there is no indication that the Veteran has sought treatment 
for his claimed right hand disorder since separation from 
service.  Accordingly, the greater weight of the probative 
evidence is against finding that the Veteran has a current 
right hand disorder.  As a result, the claim must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board recognizes that the Court has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the overall record fails to support a current diagnosis 
of the claimed disability, that holding would not apply.

Thus, in addition to the competent medical evidence regarding 
the existence of a diagnosis, the Board has considered the 
Veteran's statements regarding his symptoms, and finds that 
neither the medical evidence nor his statements establish 
continuity.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his pain, swelling, and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters 

such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, although the Veteran's swelling and pain 
are found to be capable of lay observation, the diagnosis of 
arthritis or other medical disorder is not within the 
province of a layperson, and thus his statements to the 
effect that he has a right hand disorder do not constitute 
competent evidence.  In addition, although the Veteran has 
reported pain and swelling of the right hand during service, 
his STRs show no evidence of any abnormality of the hand in 
active service.  Following service, there is no documentation 
of any treatment for a right hand disorder since separation.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, no diagnosis of any right hand disorder has been 
made.  Therefore, continuity of a right hand disorder has not 
here been established, either through competent medical 
evidence or through the Veteran's statements.

In view of the foregoing, the weight of the evidence is 
against a finding that the Veteran has a right hand disorder, 
which is an essential element to a successful service 
connection claim.  See Hickson, 12 Vet. App. at 253 (1999).  
Therefore the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran in this case has been evaluated under Diagnostic 
Code (DC) 6513 for chronic maxillary sinusitis, found in the 
General Rating Formula for Sinusitis, DCs 6510 through 6514, 
under 38 C.F.R. § 4.97.  Under this diagnostic code, a non-
compensable or zero percent rating is assigned where 
sinusitis is detected by X-ray only.  A 10 evaluation is 
assigned where there are 1 or 2 incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
assigned where there are 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Finally, a 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or when there is 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The regulation defines an 
incapacitating episode as one that requires bed rest and 
treatment by a physician.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

Service connection was granted for allergic 
rhinitis/sinusitis with retention cysts in the June 2006 
rating decision that is the subject of this appeal.  A non-
compensable, or 0 percent, evaluation was awarded effective 
from June 1, 2006, the day after the Veteran separated from 
active service.  Then, in a September 2007 rating decision, 
the RO increased the rating to 10 percent effective from July 
9, 2007, the date of the Veteran's VA examination.  

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal prior to July 9, 
2007, to determine whether a compensable rating is warranted.  

The Veteran's sinusitis and rhinitis problems were noted in 
service.  In an October 1998 Medical Examination report, it 
was noted that he had experienced mild hay fever for 22 
years.  In March 2000, he again reported that he had had hay 
fever since birth, and frequent colds since 1998, for which 
he had been prescribed medication by his primary care 
physician.  

In November 2003, the Veteran reported flue symptoms, 
including watery nasal discharge, chest congestion, sinus 
pain, and fever.  The doctor diagnosed influenza.  In July 
2004, X-rays showed clear sinuses.  

In April 2005, the Veteran sought treatment for allergy 
symptoms.  He complained of feeling tired, fever, sinus pain, 
nasal discharge, nasal passage blockage, sore throat, and a 
cough.  There was no rhinorrhea or tenderness of the 
maxillary or frontal sinuses.  The doctor assessed an upper 
respiratory infection and prescribed medication.  

The first diagnosis of sinusitis was made in May 2005.  The 
Veteran sought treatment for possible allergies and 
congestion.  On physical examination, there was purulent 
nasal discharge and tenderness of the sinus.  The Veteran 
also complained of a headache, and facial and sinus pain.  
The doctor noted a diagnosis history of sinusitis, rhinitis, 
and no nasal polyps.  He assessed sinusitis and prescribed an 
antibiotic.

Allergy sensitivity testing was conducted in June 2005, and 
the Veteran reported for follow-up on the skin test in August 
2005.  The Veteran provided a 15-year history of symptoms 
that were consistent with allergic rhinitis, with suboptimal 
control of his symptoms for the past several years.  He 
reported morning congestion and 1 to 3 sinus infections a 
year, which resolved with oral antibiotics.  On physical 
examination, there was nasal discharge but no nasal passage 
blockage.  The doctor assessed allergic rhinitis, for which 
he prescribed ongoing allergy medications, as well as chronic 
rhinitis and sinusitis, for which he referred the Veteran for 
CT scan. 

Later that month, the Veteran reported to acute care with 
concern over increased post-nasal drip and congestion.  His 
nasal discharge was clear, and the Veteran did not have a 
headache, or facial pain or tenderness.  The doctor advised 
the Veteran to continue with his allergy medications and, if 
the symptoms did not improve, to go to sick call for 
antibiotics and evaluation.  The doctor assessed a mild viral 
upper respiratory infection.  

The CT scan conducted in August 2005 showed mucous retention 
cysts in the bilateral maxillary sinuses.  Ostiomeatal units 
were intact bilaterally.  There was an asymmetrically larger 
right middle turbinate with concha bullosa and left-sided 
nasal septal deviation.  The impression was bilateral 
maxillary sinus mucous retention cysts.  


In November 2005, the Veteran reported for a follow-up 
examination.  The doctor noted his symptoms were consistent 
with both non-allergic and allergic rhinitis.  At the last 
visit, he had shown symptoms of an upper respiratory 
infection, but the symptoms had resolved, and he currently 
had reduced congestion and post-nasal drip.  He did not 
require antibiotics, but had been using Flonase daily since 
his last visit 3 months prior.  The doctor assessed mixed 
non-allergic and allergic rhinitis that seemed to respond to 
nasal steroids.  Although the Veteran did not relate specific 
unilateral symptoms, in light of the left-sided cysts shown 
on the August 2005 CT scan, the doctor recommended a repeat 
CT scan in 2 months and consultation with an ENT doctor for 
evaluation of a possible symptomatic cyst versus a polyp.  

In December 2005, the Veteran was afforded a Compensation and 
Pension Examination at the El Paso VAMC.  The examiner noted 
erythematous turbinates, as well as flattening and atrophy to 
the turbinates.  No polyps were noted.  The doctor assessed 
allergic rhinitis and sinusitis, both perennial, with 
retention cysts. 

In March 2006, the Veteran underwent surgery at the William 
Beaumont Army Medical Center in El Paso.  The surgery 
consisted of partial resection of the right middle turbinate 
and a right maxillary antrostomy.  The post-operative 
diagnoses were a right nasal obstruction and recurrent acute 
sinusitis, and surgical findings included a right concha 
bullosa and an obstructed right maxillary ostiomeatal 
complex.  

In May 2007, X-rays of the sinuses were taken and showed that 
the frontal sinuses were clear and the nasal frontal recesses 
were widely patent.  There was a lobulated soft tissue 
density within the left maxillary sinus consistent with a 
large mucous retention cyst or a polyp.  There was nasal 
septal deviation to the left with a very large right middle 
turbinate concha bullosa.  A small nasal spine was seen 
projecting to the left.  The impression was that there was no 
evidence of significant paranasal sinus disease, and there 
was a left maxillary mucous retention cyst versus polyp.

With consideration of the doctrine of resolving reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence of record raises such doubt as to whether his 
condition more nearly reflects the rating criteria for a 10 
percent evaluation for the rating period prior to July 9, 
2007.  

As stated above, a 10 percent evaluation is assigned where 
there are 3 to 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  The Veteran's STRs document three separate visits 
to the doctor for similar symptoms in April, May, and August 
2005.  On at least one of those visits, the doctor prescribed 
antibiotics.  Also, the Veteran had sinus surgery, which is 
an incapacitating episode, in 2006.  

Moreover, in his December 2006 Notice of Disagreement, the 
Veteran contended that he had sought medical attention eight 
times in 2005 for a sinusitis problem.  Continuity of the 
disorder has not been established by the evidence.  The 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current congestion, nasal discharge and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's sinusitis symptoms are 
found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board further 
finds that his statements regarding the frequency and 
severity of his symptoms are credible.  The law does not 
require treatment by a physician to establish a non-
incapacitating episode of sinusitis, so the fact that the 
medical documentation does not exactly match the Veteran's 
contentions regarding the frequency of his symptoms does not 
make his testimony regarding his symptoms incredible.  

Looking at the next higher potential rating, the Board finds 
that a 30 percent evaluation is not warranted.  A 30 percent 
rating requires more than 6 non-incapacitating episodes per 
year of sinusitis.  Although the Veteran contends he was 
treated for sinusitis symptoms eight times in 2005, the 
medical documentation he cites to in support of this 
contention does not support as high a frequency or severity 
of symptoms.  For example, in his December 2006 NOD, the 
Veteran stated that he was seen for sinusitis symptoms on 
November 23, 2005 and counts that visit as a non-
incapacitating episode.  However, the treatment notes from 
that date indicate the Veteran's symptoms had largely 
resolved since the prior visit in August.  In addition, his 
June 2005 visit to the doctor was for the purpose of getting 
an allergy skin test, while the 2 August 2005 visits were for 
the same episode of symptoms.  Therefore, the medical 
rationale the Veteran employs to support his contention that 
he had more than 6 non-incapacitating episodes per year in 
2005 is not supported by the evidence, and the weight of the 
evidence is against a finding that a 30 percent rating is 
warranted for the period on appeal prior to July 9, 2007.   

The Board has also considered whether any alternative 
diagnostic codes would allow for an evaluation in excess of 
10 percent.  The Veteran had surgery to remove concha bullosa 
in March 2006, and there were no polyps detected during the 
December 2005 Compensation and Pension examination, nor was 
the presence of a polyps confirmed during the May 2007 
follow-up examination.  Thus, DC 6522 does not allow for an 
award of a 30 percent evaluation.   

Next, the Board considers the medical evidence from July 9, 
2007, forward to determine whether an evaluation in excess of 
10 percent is warranted. 

As noted above, the Veteran was afforded a VA examination in 
July 2007.  He reported that he did not have any problems 
with sinusitis until 2004, and that he was treated with 
antibiotics for sinusitis at least 6 times in 2004, and once 
in 2006.  The examiner noted a history of incapacitating 
episodes, but then stated there were no episodes requiring 4 
to 6 weeks of antibiotic treatment.  The examiner also noted 
a history of non-incapacitating episodes, with symptoms of 
headache, fever, purulent drainage, and sinus pain, occurring 
3 times per year for 7 to 10 days.  Currently, the Veteran 
complained of rhinitis symptoms including nasal congestion, 
excess nasal mucous, itchy nose, watery eyes, and sneezing.  
Sinus symptoms included headaches, sinus pain, sinus 
tenderness, and fever.  There was 40 percent left nasal 
obstruction and 10 percent right nasal obstruction, with no 
nasal polyps, septal deviation, or permanent hypertrophy of 
the turbinates from bacterial rhinitis.  The examiner 
reviewed the December 2005 X-rays.  He assessed allergic 
rhinitis and recurrent acute sinusitis, with right concha 
bullosa status post endoscopic sinus surgery, including 
partial resection of the right middle turbinate and right 
maxillary antrostomy, as well as a left maxillary sinus mucus 
retention cyst.  The examiner stated the diagnoses would have 
a significant effect on the Veteran's occupation as a lawyer.    

Based on the foregoing, the Board finds that the evidence of 
record fails to support an evaluation in excess of 10 percent 
from July 9, 2007, forward.

A 30 percent evaluation requires 3 or more incapacitating 
episodes per year, or more than 6 non-incapacitating episodes 
per year.  There is no medical documentation of any 
incapacitating episodes during this period.  Further, the 
Veteran reported 3 non-incapacitating episodes per year at 
the July 2007 VA examination.  Thus, there is no contention, 
nor is there documentation, that the Veteran meets the 
criteria for an evaluation in excess of 10 percent under DC 
6513.

The Board has again considered whether any alternative 
diagnostic codes would allow for an increase evaluation for 
the period on appeal from July 9, 2007, forward.  However, 
the July 2007 VA examiner noted no evidence of polyps, and 
thus, DC 6522 is not applicable.  

Finally, the Board has considered whether the Veteran's 
service-connected sinusitis and rhinitis warrant an increased 
rating on an extra-schedular basis.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, only one hospitalization has been shown by the 
evidence.  Further, while the Veteran stated in his December 
2006 NOD that his sinusitis symptoms sometimes cause 
embarrassment, there has been no contention or evidence 
presented that the disability has significantly interfered 
with his employment.  Moreover, the Court has held that, "if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for sinusitis/rhinitis with 
retention cysts for the period on appeal from June 1, 2006 to 
July 8, 2007, as described above.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

ORDER

Service connection for a right hand disorder is denied.

From June 1, 2006, to July 8, 2007, a 10 percent evaluation 
for allergic rhinitis/sinusitis with retention cysts is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

From July 9, 2007, forward, entitlement to an evaluation in 
excess of 10 percent for allergic rhinitis/sinusitis with 
retention cysts is is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


